DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claims 3, 8, 10-13, and 17, in “Claims - 04/05/2019” (version 2 of 2), is acknowledged. 
This office action considers claims 1-17 are pending for prosecution, and are presented for examination on their merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (40; Fig 1A; [0060]) = (element 40; Figure No. 1A; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Derda; Ratmir et al. (US 20150017629 A1; hereinafter Derda) in view of Bernstein; Howard et al. (US 20120277629 A1; hereinafter Bernstein).

1. Dedra teaches a microfluidic [0003] analytical device (10; [0056+]), comprising (see the entire document, and embodiments that share element’s label, Figs 1A-1B; [0056+], and specifically as cited below): 
a porous layer (40; Fig 1A; [0060]) having at least one slot therein and a porous arm extending from the porous layer and pivotable about the arm's root, a distal end of the porous arm (one or more of four arms [0077]) having a hydrophilic element ([0077] porous hydrophilic material), the porous arm being pivotable between an off position wherein the porous arm is spaced away from the slot and an on position (construed from [0077] sequential folding/unfolding of the four arms runs the multi-step assay) wherein the porous arm is disposed in the slot and the hydrophilic element spans the slot to define a fluid flow path across the slot; 
But, Dedra does not expressly disclose a heat-responsive shaped memory polymer (SMP) disposed underneath the porous layer and abutting against the porous arm, the SMP being elastically deformable in response to being heated to move the porous arm between the on and off positions; and a heat source in heat-conducting contact with the SMP to elastically deform the SMP.
However, in the analogous art, Bernstein teaches a heat-responsive shaped memory polymer (SMP) ([0107, 0116]) may be shaped to be flat at a first temperature (e.g., room temperature) but curved at a second temperature (e.g., body temperature), and when applied to the skin, the shape memory polymer may alter from a flat shape to a curved shape, thereby creating a vacuum. a heat source ([0107] room or Skin temperature) in heat-conducting contact with the SMP to elastically deform the SMP.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Bernstein’s teaching into Dedra’s device thereby, the combination of (Dedra and Bernstein) device will have 
a heat-responsive shaped memory polymer (SMP) (Bernstein) disposed underneath the porous layer (Dedra) and abutting against the porous arm, the SMP being elastically deformable in response to being heated to move the porous arm between the on and off positions; and a heat source (Bernstein) in heat-conducting contact with the SMP to elastically deform the SMP, since this inclusion will create vacuum and facilitate fluid collection from object of different shape (Breinlinger [0107]).
2. The combination of (Dedra and Bernstein) as applied to microfluidic analytical device of claim 1, further teaches, wherein (Dedra [0062]) the porous layer is selected from the group consisting of porous cellulose paper, porous hydrophilic fabrics, porous nitrocellulose paper and membrane, porous glass microfiber membrane, and porous carbon nanofiber membrane.
3. The combination of (Dedra and Bernstein) as applied to microfluidic analytical device of claim 1, further teaches, wherein the porous layer comprises fluid-impermeable barriers that define boundaries of hydrophilic regions; said hydrophilic regions comprises a fluid channel, a reagent storage zone (Dedra [0062]: reservoir), and a test zone (Dedra ([0060]: culture regions); said fluid channel connects said reagent storage zone and said test zone.
4. The combination of (Dedra and Bernstein) as applied to microfluidic analytical device of claim 3, Dedra further teaches, wherein said test zone comprises an immobilized analyte binder ([0005, 0060]).
5. The combination of (Dedra and Bernstein) as applied to microfluidic analytical device of claim 3, Dedra further teaches, wherein the slot disconnects ([0061]) said fluid channel.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Breinlinger; Keith J. et al. (US 20160340632 A1; hereinafter Breinlinger) in view of Derda; Ratmir et al. (US 20150017629 A1; hereinafter Derda) and in further view of Bernstein; Howard et al. (US 20120277629 A1; hereinafter Bernstein).

6. Breinlinger teaches an analytical system (100; [0061]: a system for biological cell culturing), comprising: 
a printed circuit board (PCB 104; Figs 1A-1B; [0057]) having heating resistors ([0010]: PCBs can comprise a resistive heater (e.g., a metal lead on the surface of the PCB that heats up when current is passed through) disposed thereon, the printed circuit board being operable to energize the heating resistors to generate heat therefrom (heats up when current is passed through); and 
while Breinlinger  at ([0055]) discloses a microfluidic analytical device, and suggests [0069] a variety of motive mechanisms can be utilized; [0124] microfluidic devices having a flow channel and one or more growth chambers, a fluidic medium (e.g., a first medium and/or a second medium) can be any fluid that is capable of maintaining a biological micro-object in a substantially assayable state, but does not expressly disclose (100) comprising: 
a porous layer disposed over the printed circuit board, the porous layer having a slot therein and a porous arm extending from the porous layer and pivotable about the arm's root, a distal end of the porous arm having a hydrophilic element, the porous arm being pivotable between an off position wherein the porous arm is spaced away from the slot and an on position wherein the porous arm is disposed in the slot and the hydrophilic element spans the slot to define a fluid flow path across the slot; and 
a heat-responsive shaped memory polymer (SMP) disposed beneath the porous layer and above the printed circuit board, the SMP abutting against the porous arm and being in heat-conducting contact with the heating resistors, the SMP being elastically deformable in response to being heated by the heating resistors to move the porous arm between the on and off positions.
However, in the analogous art, Dedra teaches a microfluidic [0003] analytical device (10; Figs 1A,1B; [0056+]), wherein a porous layer disposed over the printed circuit board, the porous layer (40; Fig 1A; [0060]) having a slot therein and a porous arm (one or more of four arms [0077]) extending from the porous layer and pivotable about the arm's root, a distal end of the porous arm having a hydrophilic element ([0077] porous hydrophilic material) , the porous arm being pivotable between an off position (construed from [0077] sequential folding/unfolding of the four arms runs the multi-step assay) wherein the porous arm is spaced away from the slot and an on position wherein the porous arm is disposed in the slot and the hydrophilic element spans the slot to define a fluid flow path across the slot; and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Dedra’s teaching into  Breinlinger’s system thereby, the combination of (Breinlinger and Dedra) system will have wherein a porous layer ( Dedra 40; [0060]) disposed over the printed circuit board (Breinlinger), the porous layer  having a slot therein and a porous arm (one or more of four arms Dedra [0077]) extending from the porous layer and pivotable about the arm's root, a distal end of the porous arm having a hydrophilic element (Dedra [0077] porous hydrophilic material), the porous arm being pivotable between an off position (construed from Dedra [0077] sequential folding/unfolding of the four arms runs the multi-step assay) wherein the porous arm is spaced away from the slot and an on position wherein the porous arm is disposed in the slot and the hydrophilic element spans the slot to define a fluid flow path across the slot,  since this configuration could be one of the selection suggested by Breinlinger and, at least, culture device can be produced at low cost using components commonly found on site in areas of the world in which resources are sparse or limited (Dedra [0078]).
The combination of (Breinlinger and Dedra) as applied above does not expressly disclose, wherein a heat-responsive shaped memory polymer (SMP) disposed beneath the porous layer and above the printed circuit board, the SMP abutting against the porous arm and being in heat-conducting contact with the heating resistors, the SMP being elastically deformable in response to being heated by the heating resistors to move the porous arm between the on and off positions.
However, in the analogous art, Bernstein teaches a heat-responsive shaped memory polymer (SMP) ([0107, 0116]) may be shaped to be flat at a first temperature (e.g., room temperature) but curved at a second temperature (e.g., body temperature), and when applied to the skin, the shape memory polymer may alter from a flat shape to a curved shape, thereby creating a vacuum.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Bernstein’s teaching into combination of (Breinlinger and Dedra) system thereby, the combination of (Breinlinger, Dedra and Bernstein) system will have a heat-responsive shaped memory polymer (SMP) (Bernstein) disposed beneath the porous layer (Dedra) and above the printed circuit board (Breinlinger), the SMP abutting against the porous arm and being in heat-conducting contact with the heating resistors, the SMP being elastically deformable in response to being heated by the heating resistors to move the porous arm between the on and off positions Bernstein,  since this inclusion will create vacuum and facilitate fluid collection from object of different shape (Breinlinger [0107]).
7. The combination of (Breinlinger, Dedra and Bernstein) as applied to the analytical system of claim 6, further teaches, wherein the porous layer is selected from the group consisting of porous cellulose paper (Dedra [0062]), porous hydrophilic fabrics , porous nitrocellulose paper and membrane, porous glass microfiber membrane, and porous carbon nanofiber membrane.
8. The combination of (Breinlinger, Dedra and Bernstein) as applied to the analytical system of claim 6, Dedra and further teaches, wherein the porous layer comprises fluid-impermeable barriers that define boundaries of hydrophilic regions; said hydrophilic regions comprises a fluid channel, a reagent storage zone ([0062]: reservoir), and a test zone (Dedra ([0060]: culture regions); said fluid channel connects said reagent storage zone and said test zone.
9. The combination of (Breinlinger, Dedra and Bernstein) as applied to the analytical system of claim 8, Dedra further teaches, wherein said test zone comprises an immobilized analyte binder ([0005, 0060]).
10. The combination of (Breinlinger, Dedra and Bernstein) as applied to the analytical system of claim 8, Dedra further teaches, wherein the slot disconnects ([0061]) said fluid channel.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Breinlinger; Keith J. et al. (US 20160340632 A1; hereinafter Breinlinger) in view of Derda; Ratmir et al. (US 20150017629 A1; hereinafter Derda), and in further view of (Bernstein; Howard et al. (US 20120277629 A1; hereinafter Bernstein) and Davis; Alice McKinstry (US 20150087935 A1; hereinafter Davis)).
11-14. The combination of (Breinlinger, Dedra and Bernstein) as applied to the analytical system of claim 6, does not expressly disclose, (the system) further comprising:
For claim 11: a light-emitting diode (LED) and a red-green-blue color sensor for measuring the output signal of the assay.
For claim 12: a liquid crystal display (LCD) screen for displaying the signal of the assay.
For claim 13: a wireless communication module for transmitting assay result data to a cell phone or a computer.
For claim 14: wherein the wireless communication module is a Bluetooth communication module.
However, in the analogous art, Davis teaches a system for real-time detection and annunciation of blood associated with menstruation and surgical wounds (abstract) using microfluidic means, wherein paragraph ([0111]) discloses a light-emitting diode (LED) and a red-green-blue color sensor for measuring the output signal of the assay;  a liquid crystal display (LCD) screen for displaying the signal of the assay; a wireless communication module for transmitting assay result data to a cell phone or a computer; and wherein the wireless communication module is a Bluetooth communication module.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Davis’s teaching into combination of (Breinlinger, Dedra and Bernstein) system thereby, the combination of (Breinlinger, Dedra, Bernstein and Davis) system will have subject matter claimed in claims 11-14,  since this inclusion will, at least, facilitate the system  telemetering the instance of deleterious bleeding of wounds to health care staff (Davis [00038]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derda; Ratmir et al. (US 20150017629 A1; hereinafter Derda)

15. Dedra teaches a method of analysing a fluid analyte (Dedra 10; [0056+]), comprising ((see the entire document, and embodiments that share element’s label, Figs 1A-1B; [0056+], and specifically as cited below along with method in example 6 in [0167-0170] for more clarification): 
heating ([0144]) a porous arm (one or more of four arms [0077]) to fold (construed from [0077] sequential folding/unfolding of the four arms runs the multi-step assay) the porous arm into a slot, a hydrophilic portion of the porous arm spanning the slot and forming a fluid flow path across the slot; and conveying a fluid reagent over the hydrophilic portion of the folded porous arm across the slot and into a test zone ([0060]: culture regions); and analysing the fluid analyte in the test zone.
16. Dedra as applied to the method of claim 15, further teaches, wherein the fluid analyte is selected from the group consisting of antigen and antibody markers ([0080]).
17. Dedra as applied to the method of claim 15, further teaches, for a direct or sandwich ELISA ([0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
June 28, 2022